Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending.
The Drawings filed 02/10/2021 are approved by the examiner.
The IDS statement filed 06/23/2021 has been considered.  An initialed copy accompanies this action.
Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 recites the limitation “or herein the one or more organic phosphates comprises PSO.”  For purposes of improving clarity, Applicant is suggested to amend the term “PSO” to read as “phosphino succinic oligomer (PSO)”.  It is noted Applicant sets forth a clear definition for the abbreviation in instant claim 7, but claim 7 has no parent/child relationship directly to claim 16.  While the Examiner understands and interprets Applicant intended for PSO to denote a phosphino succinic oligomer in light of claim 7, directly reciting the structure in the instant claim and presenting antecedent basis for the abbreviation in the same manner in claim 16 would improve clarity of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 2, 8, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “wherein the mixture comprises about 0.1% to about 20% by weight of the one or more alkaline earth metals, … and about 0.1% to about 60% by weight of the hydroxyphosphono acetic acid and/or salts thereof and/or derivatives of hydroxyphosphono acetic acid and/or salts thereof.”  The problem here is the parent claim recites the hydroxyphosphono acetic acid separate from the mixture (parent claim 1 recites “and one or more inorganic phosphates; and hydroxyphosphono acetic acid” with a semicolon+and “; and” separating the concluded mixture limitation/component from the separate hydroxyphosphono acetic acid component), and there is a lack of sufficient antecedent basis to recite the hydroxyphosphono acetic acid component as in the separate mixture.  For further examination, the claim is construed as reciting the content of the total corrosion inhibitor composition rather than merely the mixture.  
	Claim 8 recites the limitation “wherein the dispersant is selected from the group consisting of polymers comprising acrylic acid with sulfonated monomers, copolymers comprising acrylic acid with sulfonated monomers, polymers comprising acrylamide with sulfonated monomers, copolymers comprising acrylamide with sulfonated monomers, …”.  The problem here is the recitations of “comprising” after reciting the dispersant is “selected from the group consisting of” has the implication the “polymers” and “copolymers” within the group are actually open-ended, and it is unclear whether the Markush grouping/alternative limitation is limited to a closed group of alternatives rendering the claim indefinite.  See MPEP 2173.05(h).  If Applicant’s intention was to limit the (co)polymers to those of acrylic acid with sulfonated monomers and acrylamide with sulfonated monomers, Applicant is suggested to amend the recitations of “comprising” within the alternative limitation to read as “of” (or another clearly scope-closing term) in order to overcome this 112 issue.  Claim 17 is also indefinite for the same issue.  
	Note that claim 18 is not rejected under 112(b) here even though it is dependent on claim 17 since the claim clearly limits the dispersant to four specific copolymers.  For purposes of claim interpretation, it is noted a “copolymer” is interpreted as a polymer 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 is dependent on claim 17 and recites, “the dispersant is selected from the group consisting of a copolymer of acrylic acid and 2-acrylamido-2-methylpropane sulfonic acid, a copolymer of acrylic acid and acrylamide, a terpolymer of acrylic acid, acrylamide, and sulfonated acrylamide, and any combination thereof.”  The problem here is the “copolymer of acrylic acid and acrylamide” fails to further limit the subject matter and/or include all the limitations of parent claim 17 because it is none of a (co)polymer of “acrylic acid with sulfonated monomers”, (co)polymer of “acrylamide with sulfonated monomers” or quaternary ammonium compound as required by the parent claim.  The instant copolymer at issue contains neither of a quaternary ammonium compound or sulfonated monomer required by the parent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-6, 11-15, 19, and 20 are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Clubley et al. (US 5,294,371, hereinafter Clubley).
	As to claim 1, Clubley teaches a corrosion inhibitor composition comprising a mixture comprising one or more alkaline earth metals, one or more organic phosphates, and one or more inorganic phosphates; and a hydroxyphosphono acetic acid or derivative thereof.  See Example 15 in Table III (incorporating the product of Example 1 from col. 6 line 60 to col. 7 line 8) comprising 1) 50-300 ppm Ca2+ and 25-150 ppm Mg2+, i.e., one or more alkaline earth metals, 2) 2-hydroxyphosphinoacetic acid, i.e., one or more organic phosphates, 3) phosphate, i.e., an inorganic phosphate (note that the reference teaches in Example 14 the phosphate is sodium phosphate dodecahydrate; alkali metal phosphates/orthophosphates are preferred co-additives, col. 4 lines 16-18 and 55-56), and 4) 2-hydroxy phosphono acetic acid, i.e., hydroxyphosphono acetic acid or a derivative thereof.  
	As to claim 3, Clubley teaches the mixture is present in an amount ranging from about 1 to 1000 ppm.  Example 15 contains 50-300 ppm Ca2+ and 25-150 ppm Mg2+, 20 ppm of a phosphate additive, and 20 ppm of the Example 1 additive containing the organic phosphate.  The sum of the disclosed ppm concentrations of additives are within the claimed range.
	As to claim 4, Clubley teaches the hydroxyphosphono acetic acid is present in an amount ranging from about 1 to 500 ppm.  Example 15 contains 20 ppm of the Example 1 additive containing the 2-hydroxy phosphono acetic acid.  The Example 1 mixture contains 4.5% of the 2-hydroxy phosphono acetic acid.  Accordingly, there is 0.9 ppm of the 2-hydroxy phosphono acetic acid in the Example (20 ppm × 4.5% = 0.9 ppm).  0.9 ppm of hydroxyphosphono acetic acid meets the claimed “about 1 ppm” lower bound of the hydroxyphosphono acetic acid amount range. 
	As to claims 5 and 6, Clubley teaches the one or more alkaline earth metals comprises magnesium and magnesium chloride (the Mg2+ is provided by adding MgCl2, col. 8 lines 5-60).
	As to claim 11, the relied upon Example 15 of Clubley is silent to the addition or presence of any transition metal, which meets the claimed limitation that the composition excludes a transition metal.
	As to claim 12, Clubley teaches a method of inhibiting corrosion of a metal surface in contact with a medium (e.g., col. 2 lines 53-61 and col. 3 lines 20-47) comprising adding an effective amount of a mixture into the medium, the mixture comprising one or more alkaline earth metals, one or more organic phosphates, and one or more inorganic phosphates; and adding an effective amount of hydroxyphosphono acetic acid or derivative thereof.  See Example 15 in Table III (incorporating the product of Example 1 from col. 6 line 60 to col. 7 line 8), which comprises adding 1) 50-300 ppm Ca2+ and 25-150 ppm Mg2+, i.e., one or more alkaline earth metals, 2) 2-hydroxyphosphinoacetic acid, i.e., one or more organic phosphates, 3) phosphate, i.e., an inorganic phosphate (note that the reference teaches in Example 14 the phosphate is sodium phosphate dodecahydrate; alkali metal phosphates/orthophosphates are preferred co-additives, col. 4 lines 16-18 and 55-56), and 4) 2-hydroxy phosphono acetic acid, i.e., hydroxyphosphono acetic acid or a derivative thereof, to an aqueous medium to obtain a corrosion inhibiting method.  
	As to claim 13, Clubley teaches the mixture is present in an amount ranging from about 1 to 1000 ppm.  Example 15 contains 50-300 ppm Ca2+ and 25-150 ppm Mg2+, 20 ppm of a phosphate additive, and 20 ppm of the Example 1 additive containing the organic phosphate.  The sum of the disclosed ppm concentrations of additives are within the claimed range of the mixture’s “effective amount”.
	As to claim 14, Clubley teaches the hydroxyphosphono acetic acid is present in an amount ranging from about 1 to 500 ppm.  Example 15 contains 20 ppm of the Example 1 additive containing the 2-hydroxy phosphono acetic acid.  The Example 1 mixture contains 4.5% of the 2-hydroxy phosphono acetic acid.  Accordingly, there is 0.9 ppm of the 2-hydroxy phosphono acetic acid in the Example (20 ppm × 4.5% = 0.9 ppm).  0.9 ppm of hydroxyphosphono acetic acid meets the claimed “about 1 ppm” lower bound of the hydroxyphosphono acetic acid “effective amount” range. 
	As to claim 15, Clubley teaches the method is suitable for application during an oil production process and/or a gas production process (see col. 3 lines 55-68 indicating the aqueous systems suitable for treatment according to Clubley’s invention include gas scrubbing systems and down-well systems as specific uses, as well as more general cooling water systems and steam generating systems which are broad uses that are typically in oil/gas production processes).  
	As to claim 19, the relied upon Example 15 of Clubley is silent to the addition or presence of any transition metal, which meets the claimed limitation that a transition metal is not added to the medium.
	As to claim 20, Clubley teaches the mixture and hydroxyphosphono acetic acid is added to or during one or more of a subterranean formation (down-well system), sea water, and/or a refining process (see col. 3 lines 55-68). 

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0257868, hereinafter Yang).
As to claim 1, Yang teaches a corrosion inhibitor composition (super concentrate additive solution to improve corrosion protection performance) comprising one or more alkaline earth metals (the composition comprises a magnesium compound and a calcium compound, para. 0006), one or more inorganic phosphates (a phosphoric acid compound, para. 0006 and 0024).  
Although Yang fails to explicitly teach the composition further comprises one or more organic phosphates and a hydroxyphosphono acetic acid, Yang teaches the calcium compound includes more than one calcium compound that generates calcium ions including compounds such as calcium-2-phosphonobutane-1,2,4-tricarboxylic acid, calcium-1-hydroxyethane-1,1-diphosphonic acid, calcium-hydroxyphosphono-acetic acid or calcium-2-hydroxyphosphono acetic acid, calcium phosphonosuccinic acid, calcium-PSO where PSO is mono, bis, and oligomeric phosphinosuccinic acid adduct (para. 0047).  The hydroxyphosphono-acetic acid compounds read on the claimed hydroxyphosphono acetic acid compound and the remaining compounds read on the claimed one or more organic phosphates.  Alternatively or furthermore, Yang further teaches the optional presence of the same organic compounds as magnesium salts (para. 0049), lithium salts (para. 0051), and/or strontium salts (para. 0053). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang, to contain each of alkaline earth metal(s), organic phosphate(s), inorganic phosphate(s), and hydroxyphosphono acetic acid(s) and/or salt(s)/derivative(s) thereof because the reference is directed to corrosion inhibiting compositions containing such ingredients.  
As to claim 2, Yang teaches amounts of the components that amount to a prima facie case of overlap of the claimed 0.1-20% by weight of the one or more alkaline earth metals, 0.1-70% by weight water, 0.1-40% by weight of organic phosphates, 0.1-40% by weight inorganic phosphates, and 0.1-60% by weight of the hydroxyphosphono acetic acid component.  Yang teaches the super concentrate additive solution comprises 14-38% water by total weight (para. 0020), about 1-55 wt.% inorganic phosphate (active phosphoric acid, para. 0024), about 0.1 mg/L to 20,000 mg/L Ca2+ calcium ion concentration from the calcium compound(s), i.e., up to 2 wt.% calcium, (para. 0048), about 0.1 mg/L to 15,000 mg/L Mg2+ magnesium ion concentration from the magnesium compound(s), i.e., up to 1.5 wt.% magnesium, (para. 0050), up to 20,000 mg/L Sr2+ strontium ion concentration from the strontium compound(s), i.e., up to 2 wt.% strontium, (para. 0054), which overlap the claimed ranges of alkaline earth metals and inorganic phosphates.  Note that Yang further teaches the super concentrate additive solution comprises up to 300,000 ppm lithium compound, i.e. up to 30 wt.% lithium compound, (para. 0052), where the organic phosphate(s) and hydroxyphosphono acetic acid component(s) are provided via the calcium, magnesium, strontium, and lithium components and therefore also overlap the claimed ranges of organic phosphates and hydroxyphosphono acetic acid compound(s). 
As to claims 3 and 4, although Yang fails to teach the mixture, e.g., the total of the alkaline earth metals, organic phosphates, and inorganic phosphates, is present in an amount ranging from about 1 ppm to about 1000 ppm and/or the hydroxyphosphono acetic acid is present in an amount ranging from about 1 ppm to about 500 ppm, note that Yang teaches the super concentrate additive comprises about 1-55 wt.% inorganic phosphate, 0.1-20,000 ppm Ca2+ calcium ion, 0.1-15,000 ppm Mg2+, up to 20,000 ppm Sr2+, and optionally 0-300,000 ppm lithium compound, where the calcium, magnesium, strontium, and/or lithium compounds provide the organic phosphate(s) and hydroxyphosphono acetic acid compound(s), as described above.  Yang further teaches the super concentrate additive may be further mixed, i.e., diluted, with water or another heat transfer fluid to produce a desired heat transfer fluid (para. 0015-0017).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges of the mixture and/or hydroxyphosphono acetic acid by providing water or another heat transfer fluid as taught by Yang to sufficiently dilute the super concentrate of Yang to obtain a corrosion inhibiting heat transfer fluid by adding to water or replenished heat transfer fluid by adding to a spent/another heat transfer fluid.  A person of ordinary skill in the art would be concerned and motivated to discover the minimum amount of super concentrate additive needed in order to obtain a sufficient corrosion inhibiting effect when diluting the super concentrate additive or when adding the super concentrate additive to another fluid. 
As to claim 5, Yang teaches the alkaline earth metals comprise magnesium, as described above.
As to claim 6, Yang teaches magnesium chloride as an exemplary magnesium compound (para. 0049).  It might be argued some “picking and choosing” is required to arrive at the presently claimed magnesium chloride compound.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang, to contain magnesium chloride because the reference is directed to corrosion inhibiting super concentrate additives containing magnesium ions provided by such compound (para. 0049). 
As to claim 7, Yang teaches phosphino succinic oligomer(s)/PSO as exemplary calcium compound, magnesium compound, strontium compound, and/or lithium compound (para. 0047, 0049, 0051, and 0053).  It might be argued some “picking and choosing” is required to arrive at the presently claimed presence of a phosphino succinic oligomer.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang, to contain a phosphino succinic oligomer because the reference is directed to corrosion inhibiting super concentrate additives containing a calcium compound, a magnesium compound, a strontium compound, and/or a lithium compound comprising PSO. 
As to claims 8 and 9, Yang teaches the composition further comprises a dispersant (a water soluble polymer including polyelectrolyte dispersants, para. 0006 and 0026), where the dispersant is a (co)polymer of acrylic acid with sulfonated monomers, a (co)polymer of acrylamide with sulfonated monomers, a copolymer of acrylic acid and 2-acrylamido-2-methylpropane sulfonic acid, and/or a terpolymer of acrylic acid, acrylamide, and sulfonated acrylamide (acrylate/AMPS, i.e., acrylamide methylene sulfonic acid or 2-acrylamido-2-methyl-1-propanesulfonic acid, and acrylate/acrylamide/sulfoalkylacrylamide terpolymers are exemplary water solute electrolyte polymers, para. 0039).
As to claim 10, the organic phosphates taught by Yang, described above, meet the claimed limitation that the organic phosphates comprise one or more of a phospheno/phosphino-containing compound, phosphono-containing compound, and/or phosphonate-containing compound.  Yang also teaches the inorganic phosphates comprise phosphoric acid (para. 0024). 
As to claim 11, Yang’s super concentrate additive composition meets the claimed limitation that the composition excludes a transition metal.  The required components of the composition (para. 0005) are silent to and do not contain a transition metal, and any additional component disclosed thereafter is merely optional.  
As to claim 12, Yang teaches a method of inhibiting corrosion of a metal surface in contact with a medium by adding components, i.e., a mixture, into the medium (adding a super concentrate additive solution to improve corrosion protection of a metal surface, para. 0005, 0012 and 0013) comprising adding an effective amount of one or more alkaline earth metals (the composition comprises a magnesium compound and a calcium compound, para. 0006) and one or more inorganic phosphates (a phosphoric acid compound, para. 0006 and 0024).  
Although Yang fails to explicitly teach the method further comprises adding effective amounts of one or more organic phosphates and a hydroxyphosphono acetic acid, Yang teaches the calcium compound includes more than one calcium compound that generates calcium ions including compounds such as calcium-2-phosphonobutane-1,2,4-tricarboxylic acid, calcium-1-hydroxyethane-1,1-diphosphonic acid, calcium-hydroxyphosphono-acetic acid or calcium-2-hydroxyphosphono acetic acid, calcium phosphonosuccinic acid, calcium-PSO where PSO is mono, bis, and oligomeric phosphinosuccinic acid adduct (para. 0047).  The hydroxyphosphono-acetic acid compounds read on the claimed hydroxyphosphono acetic acid compound and the remaining compounds read on the claimed one or more organic phosphates.  Alternatively or furthermore, Yang further teaches the optional presence of the same organic compounds as magnesium salts (para. 0049), lithium salts (para. 0051), and/or strontium salts (para. 0053). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang, to contain an effective amount of each of alkaline earth metal(s), organic phosphate(s), inorganic phosphate(s), and hydroxyphosphono acetic acid(s) and/or salt(s)/derivative(s) thereof because the reference is directed to corrosion inhibiting compositions and methods of corrosion inhibiting thereof containing such ingredients.  
As to claims 13 and 14, although Yang fails to teach the mixture, e.g., the total of the alkaline earth metals, organic phosphates, and inorganic phosphates, is present in the medium an amount ranging from about 1 ppm to about 1000 ppm and/or the hydroxyphosphono acetic acid is present in the medium in an amount ranging from about 1 ppm to about 500 ppm, note that Yang teaches the super concentrate additive comprises about 1-55 wt.% inorganic phosphate, 0.1-20,000 ppm Ca2+ calcium ion, 0.1-15,000 ppm Mg2+, up to 20,000 ppm Sr2+, and optionally 0-300,000 ppm lithium compound, where the calcium, magnesium, strontium, and/or lithium compounds provide the organic phosphate(s) and hydroxyphosphono acetic acid compound(s), as described above.  Yang further teaches the super concentrate additive may be further mixed, i.e., diluted, with water or another heat transfer fluid to produce a desired heat transfer fluid (para. 0015-0017).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges of the mixture and/or hydroxyphosphono acetic acid in the medium by providing water or another heat transfer fluid as taught by Yang to sufficiently dilute the super concentrate of Yang to obtain a corrosion inhibiting heat transfer fluid by adding to water or replenished heat transfer fluid by adding to a spent/another heat transfer fluid.  A person of ordinary skill in the art would be concerned and motivated to discover the minimum amount of super concentrate additive needed in order to obtain a sufficient corrosion inhibiting effect when diluting the super concentrate additive or when adding the super concentrate additive to another fluid. 
As to claim 16, Yang teaches the alkaline earth metals comprise magnesium, as described above.  Alternatively, Yang teaches phosphino succinic oligomer(s)/PSO as exemplary calcium compound, magnesium compound, strontium compound, and/or lithium compound (para. 0047, 0049, 0051, and 0053).  It might be argued some “picking and choosing” is required to arrive at the presently claimed presence of a phosphino succinic oligomer.  Nevertheless, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art for a composition, as taught by Yang, to contain a phosphino succinic oligomer because the reference is directed to corrosion inhibiting super concentrate additives containing a calcium compound, a magnesium compound, a strontium compound, and/or a lithium compound comprising PSO. 
As to claims 17 and 18, Yang teaches the composition further comprises a dispersant (a water soluble polymer including polyelectrolyte dispersants, para. 0006 and 0026), where the dispersant is a (co)polymer of acrylic acid with sulfonated monomers, a (co)polymer of acrylamide with sulfonated monomers, a copolymer of acrylic acid and 2-acrylamido-2-methylpropane sulfonic acid, and/or a terpolymer of acrylic acid, acrylamide, and sulfonated acrylamide (acrylate/AMPS, i.e., acrylamide methylene sulfonic acid or 2-acrylamido-2-methyl-1-propanesulfonic acid, and acrylate/acrylamide/sulfoalkylacrylamide terpolymers are exemplary water solute electrolyte polymers, para. 0039).
As to claim 19, Yang’s super concentrate additive composition meets the claimed limitation that the composition excludes a transition metal.  The required components of the composition (para. 0005) are silent to and do not contain a transition metal, and any additional component disclosed thereafter is merely optional.  

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0257868, hereinafter Yang) as applied to claims 1-14 and 16-19 above, and further in view of Fisk (US 4,606,890) or Gill et al. (US 9,175,405, hereinafter Gill).
The disclosure of Yang is relied upon as set forth above. 
Yang teaches a method of inhibiting corrosion comprising adding effective amounts of alkaline earth metal(s), organic phosphate(s), inorganic phosphate(s), and hydroxyphosphono acetic acid(s) to a medium, e.g., water, as described above.  Yang’s composition is useful as a heat transfer fluid concentrate for coolant water, i.e., a cooling water system. 
Yang fails to teach the method is carried out during an oil production process or a gas production process or is added to or during sea water, a subterranean formation, and/or a refining process. 
However, Fisk teaches processes for conditioning metal surfaces to inhibit their corrosion by the similar addition of an aqueous system comprising a 2-hydroxy-phosphonacetic acid or salt thereof and a synergistic metal ion species, e.g., calcium, strontium, and/or magnesium (abstract and col. 3 lines 13-17) and the optional presence of additional phosphate compounds as further corrosion inhibitors (col. 4 lines 41-49) where the aqueous systems for which a metal surface may be conditioned include cooling water systems, aqueous engine coolants, oil field applications including those in rock formations, a well bore, and in seawater-containing applications, and a refining process (col. 3 line 60 to col. 4 line 28).  
Alternatively, Gill teaches methods of mitigating corrosion via corrosion control compositions in aqueous media contacting metal conduits similarly comprising one or more organic phosphates, one or more inorganic phosphates, a hydroxyphosphono acetic acid (abstract) and the optional presence of alkaline earth metal compounds (lime can be added as a pH adjusting for the aqueous media, col. 5 lines 27-29) where the aqueous medium to which the metal conduits contact comprise seawater, are in a mining, i.e., a refining process, and/or are suitable for protection of metal surfaces in aqueous media in the oil and gas industry (col. 1 lines 35-67, col. 6 lines 24-38, and col. 7 lines 45-52).  
In other words, Fisk and Gill each teach and recognize corrosion protecting/inhibiting compositions comprising alkaline earth metal(s), phosphate(s), and hydroxyphosphono acetic acid are recognized in the art for the purpose of inhibiting corrosion in aqueous cooling water/coolant systems as well as in gas & oil production processes, seawater-containing aqueous media, and in refining processes.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide Yang’s fluid concentrate to an alternative process/media such as an gas or oil production process, a seawater-containing aqueous media, and/or a refining process with a reasonable expectation of success of inhibiting or controlling corrosion in such a process since Fisk and Gill each teach and recognize corrosion protecting/inhibiting compositions similarly comprising alkaline earth metal(s), phosphate(s), and hydroxyphosphono acetic acid are recognized in the art for the purpose of inhibiting corrosion in aqueous cooling water/coolant systems as well as in gas & oil production processes, seawater-containing aqueous media, and in refining processes.  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 11, 2022